His Honor, 'CHARLES F. CLAIBORNE,
rendered the opinion and decree of the Court, as follows:
This is a suit for the reimbursement of a sum of money-paid by plaintiff to defendant in execution of a judgment rendered by the District Court and subsequently reversed by the Supreme Court.
The plaintiff alleges that in the case of George Rohm vs. Peter J. Jallans, and the National Surety Company and others, No. 98,777 of the Civil District Court, judg*77ment was rendered in favor of the Crescent City Manufacturing Company, defendant herein, for $352.10, which petitioner paid to avoid a seizure; that petitioner took a devolutive appeal from said judgment to the Supreme Court which reversed said judgment; See 134 La., 913; that the said Crescent City Manufacturing Company should now reimburse to petitioner said sum of $352.10 with interest and- costs.
Opinion and decree, November 22nd, 1915.
For opinion on motion to dismiss see Book XII, p. 420.
The Crescent City Manufacturing Company denied .the righf of the plaintiff to recover the amount claimed.
There was judgment for plaintiff and defendant has appealed.
We see no defense to the suit. Article 2301 (2279) Civil Code provides that “he who receives what is not due to him obliges himself to restore it to him from whom he has unduly received it.” In the case of Mooney vs. Corcoran, 15 La., 46, the Supreme Court held that a party had a right to recover back an amount which he had paid under .a- judgment rendered against him by the District Court and which was .afterwards reversed on appeal-The plaintiff has prayed for damages and we think he is entitled to them.
It is therefore ordered that the judgment appealed from be affirmed with ten per cent on the amount thereof ■as damages for a frivolous .appeal.
Judgment affirmed, with damages.